Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 1 of 12 PagelD #:1709

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
LEVI STRAUSS & CO.,
Case No. 20-cv-00189
Plaintiff,
Judge Robert W. Gettleman
V.

Magistrate Judge M. David Weisman
LEXREV STORE, et al.,

Defendants.

 

 

FINAL JUDGMENT ORDER

This action having been commenced by Plaintiff Levi Strauss & Co. (“LS&Co.” or
“Plaintiff’) against the defendants identified on Schedule A, and using at least the e-commerce
stores operating under the seller aliases identified on Schedule A to the Amended Complaint
(collectively, the “Seller Aliases”), and LS&Co. having moved for entry of Default and Default
Judgment against the defendants identified on Schedule A attached hereto (collectively, the
“Defaulting Defendants”);

This Court having entered upon a showing by LS&Co., a temporary restraining order and
preliminary injunction against Defaulting Defendants which included an asset restraining order;

LS&Co. having properly completed service of process on Defaulting Defendants, the
combination of providing notice via electronic publication and e-mail, along with any notice that
Defaulting Defendants received from payment processors, being notice reasonably calculated
under all circumstances to apprise Defaulting Defendants of the pendency of the action and
affording them the opportunity to answer and present their objections; and

Defaulting Defendants having failed to answer the Amended Complaint or otherwise

plead, and the time for answering the Amended Complaint having expired;
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 2 of 12 PagelD #:1710

THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting
Defendants since Defaulting Defendants directly target their business activities toward
consumers in the United States, including Illinois. Specifically, Defaulting Defendants have
targeted sales to Illinois residents by setting up and operating e-commerce stores that target
‘United States consumers using one or more Seller Aliases through which Illinois residents can
purchase products using infringing and counterfeit versions of the LEVI’S Trademarks (a list of

which is included in the below chart).

 

 

 

 

 

 

 

REGISTRATION REGISTRATION

NUMBER TRADEMARK DATE GOODS AND SERVICES

1,140,011 LEVI’S September 30, 1980 | For garments-namely, pants,
shirts, and shorts in class
025.

1,124,018 LEVI’S August 14, 1979 | For purses, denim shopping
bags, back packs, duffle
bags, briefcase portfolios,
key cases and wallets in class
018.

For belts, hats, caps, visors,
and shoes in class 025.
1,130,486 LEVI’S February 5, 1980 | For socks in class 025.
4,660,979 LEVI’S December 23, 2014 | For underwear in class 025.
250,265 Levis December 4, 1928 | For jeans in class 025.
581,610 z October 27, 1953 | For men's, women's and
LEVI Sg children's overalls, jackets,
outer shirts, slacks, and
pants; skirts in classes 025.

 

 

 

 

 

 
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 3 of 12 PagelD #:1711

 

2,320,789

 

February 22, 2000

For clothing, namely, men's,
women's and children's
pants, slacks, trousers, jeans,
shorts, overalls, shirts, t-
shirts, vests, skirts, jackets,
coats, sweaters, sweatshirts,
hats and shoes in class 025.

 

849,437

LOWS

May 21, 1968

For trousers, jackets, shorts,
shirts, skirts in class 025.

 

1,135,196

May 13, 1980

For garments-namely, pants
in class 025.

 

923,351

February 1, 1972

For men's, women's and
children's pants, jackets in
class 025.

 

404,248

 

November 16, 1943

For waistband type overalls
in class 025.

 

1,139,254

Erprenasssscs tenn eeenasinn yay

September 2, 1980

For pants, jackets, skirts, and
shorts in class 025.

 

2,794,649

December 16, 2003

For pants, jeans, shorts,

skirts, and jackets in class
025.

 

 

356,701

 

 

 

May 10, 1938

 

For pants of the patch-pocket
type worn by men, women
and children in class 025.

 

 
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 4 of 12 PagelD #:1712

 

 

 

 

 

 

516,561 October 18, 1949 | For men's, women's and
[L children's jeans and jackets
[E in class 025.
VW
Oy
S
577,490 July 21, 1953 For jeans in class 025.

 

 

 

 

720,376 ro ae 1 August 22, 1961 | For pants in class 025.
io oN
pe)
774,625 fT August 4, 1964 | For garments, particularly
ml trousers in class 025.
‘ae
C | |
Ff V1
oF August 18, 1964 | For garments, particularly

trousers in class 025.

775,412 I

 

1,157,769 f —— Tt June 16, 1981 For trousers in class 025.

 

 

 

2,726,253 June 17, 2003 For clothing, namely, shirts
YS / in class 025.

 

 

 

 

 

 

 

 

 

 
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 5 of 12 PagelD #:1713

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,791,156 December 9, 2003 | For pants, jeans, shorts,
skirts and jackets in class
025.
523,665 April 11, 1950 For men's, women's, boys’,
. | and girls’ trousers in class
025.
1,044,246 July 20, 1976 For shoes in class 025.
4,576,208 July 29, 2014 For jackets; jeans; pants; t-
shirts; vests in class 025.
1,030,033 January 13,1976 | For wallets in class 018.
tn SRS 0
1,095,986 July 11, 1978 For luggage-namely, back
am sesh co . packs, shoulder bags, and
scorHne’_2 purses in class 018.
ie :
For caps in class 025.
1,140,853 TRAU October 28, 1980 | For garments-namely, pants,
LM Blane 3 CO. jackets, overalls and shoes in
a class 025.
1,313,554 505 January 8,1985 | For pants in class 025.
1,319,462 517 February 12, 1985 | For pants in class 025.
1,552,985 501 August 22, 1989 | For jeans in class 025.
2,503,976 569 November 6, 2001 | For jeans and pants in class
025.
4,053,137 550 November 8, 2011 | For jeans; pants; shorts in

 

 

 

class 025.

 

 
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 6 of 12 PagelD #:1714

THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful
federal trademark infringement and counterfeiting (15 U.S.C. § 1114) and false designation of
origin (15 U.S.C. § 1125(a)).

IT IS HEREBY ORDERED that LS&Co.’s Motion for Entry of Default and Default
Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and
that this Final Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1. Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,
confederates, and all persons acting for, with, by, through, under, or in active concert
with them be permanently enjoined and restrained from:

a. using the LEVI’S Trademarks or any reproductions, counterfeit copies or colorable
imitations thereof in any manner in connection with the distribution, marketing,
advertising, offering for sale, or sale of any product that is not a genuine LEVI’S®
brand product or not authorized by LS&Co. to be sold in connection with the LEVI’S
Trademarks;

b. passing off, inducing, or enabling others to sell or pass off any product as a genuine
LEVI’S® brand product or any other product produced by LS&Co., that is not
LS&Co.’s or not produced under the authorization, control or supervision of LS&Co.
and approved by LS&Co. for sale under the LEVI’S Trademarks;

c. committing any acts calculated to cause consumers to believe that Defaulting
Defendants’ products are those sold under the authorization, control or supervision of
LS&Co., or are sponsored by, approved by, or otherwise connected with LS&Co.;

d. further infringing the LEVI’S Trademarks and damaging LS&Co.’s goodwill; and
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 7 of 12 PagelD #:1715

e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

moving, storing, distributing, returning, or otherwise disposing of, in any manner,

products or inventory not manufactured by or for LS&Co., nor authorized by LS&Co.

to be sold or offered for sale, and which bear any of LS&Co.’s trademarks, including

the LEVI’S Trademarks, or any reproductions, counterfeit copies or colorable

imitations thereof.

Upon LS&Co.’s request, any third party with actual notice of this Order who is providing

services for any of the Defaulting Defendants, or in connection with any of the e-

commerce stores operating under the Seller Aliases or other seller aliases operated by

Defaulting Defendants, including, without limitation, any online marketplace platforms

such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate (collectively,

the “Third Party Providers”) shall, within three (3) business days after receipt of such

notice, disable and cease displaying any advertisements used by or associated with

Defaulting Defendants in connection with the sale of counterfeit and infringing goods

using the LEVI’s Trademarks.

Pursuant to 15 U.S.C. § 1117(c)(2), LS&Co. is awarded statutory damages from each of

the Defaulting Defendants in the amount of five hundred thousand dollars ($500,000) for

willful use of counterfeit LEVI’S Trademarks on products sold through at least the e-

commerce stores operating under the Seller Aliases. The five hundred thousand dollar

($500,000) award shall apply to each distinct Defaulting Defendant only once, even if

they are listed under multiple different aliases in the Amended Complaint and Schedule

A.
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 8 of 12 PagelD #:1716

Any Third Party Providers holding funds for Defaulting Defendants, including PayPal,
Inc. (“PayPal”), Alipay, Wish.com, and Amazon Pay, shall within two (2) business days
of receipt of this Order, permanently restrain and enjoin any accounts connected to
Defaulting Defendants or the Seller Aliases from transferring or disposing of any funds,
up to the above identified statutory damages award, or other of Defaulting Defendants’
assets.
All monies, up to the above identified statutory damages award, currently restrained in
Defaulting Defendants’ financial accounts, including monies held by Third Party
Providers such as PayPal, Alipay, Wish.com, and Amazon Pay, are hereby released to
LS&Co. as partial payment of the above-identified damages, and Third Party Providers,
including PayPal, Alipay, Wish.com, and Amazon Pay, are ordered to release to LS&Co.
the amounts from Defaulting Defendants’ financial accounts within ten (10) business
days of receipt of this Order.
Until LS&Co. has recovered full payment of monies owed to it by any Defaulting
Defendant, LS&Co. shall have the ongoing authority to serve this Order on Third Party
Providers, including PayPal, Alipay, Wish.com, and Amazon Pay, in the event that any
new financial accounts controlled or operated by Defaulting Defendants are identified.
Upon receipt of this Order, Third Party Providers, including PayPal, Alipay, Wish.com,
and Amazon Pay, shall within two (2) business days:
a. locate all accounts and funds connected to Defaulting Defendants or the e-commerce
stores operating under the Seller Aliases, including, but not limited to, any financial

accounts connected to the information listed in Schedule A hereto, the e-mail
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 9 of 12 PagelD #:1717

addresses identified in Exhibit 2 to the Declaration of Zachary Toczynski, and any e-
mail addresses provided for Defaulting Defendants by Third Party Providers;
b. restrain and enjoin such accounts or funds from transferring or disposing of any
money or other of Defaulting Defendants’ assets; and
c. release all monies, up to the above identified statutory damages award, restrained in
Defaulting Defendants’ financial accounts to LS&Co. as partial payment of the
above-identified damages within ten (10) business days of receipt of this Order.
In the event that LS&Co. identifies any additional online marketplace accounts or
financial accounts owned by Defaulting Defendants, LS&Co. may send notice of any
supplemental proceeding to Defaulting Defendants by e-mail at the e-mail addresses
identified in Exhibit 2 to the Declaration of Zachary Toczynski and any e-mail addresses

provided for Defaulting Defendants by third parties.
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 10 of 12 PagelD #:1718

8. The ten thousand dollar ($10,000) cash bond posted by LS&Co., including any interest
minus the registry fee, is hereby released to LS&Co. or its counsel, Greer, Burns & Crain,
Ltd. The Clerk of the Court is directed to return the cash bond previously deposited with
the Clerk of the Court to LS&Co. or its counsel by check made out to the Greer Burns &
Crain IOLTA account.

This is a Final Judgment.

DATED: March (©, 2020 _

Robert W. Gettleman
United States District Judge

 

10
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 11 of 12 PagelD #:1719

Levi Strauss & Co. v. LEXREV Store, et al. - Case No. 20-cv-189

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A
No. | Defendant Name / Alias No. | Defendant Name / Alias
1 | LEXREV Store 2 | Oceanlandy children clothes Store
3 | YOCALOR ORMIGHT Store 4 | Alice clothings Store
5 | ATMS Store 6 | DISMISSED
7 | CASSIEL-HU Store 8 | DISMISSED
9 | Exellent Men Store 10 | Family First
11 | Fashionable socks industry Store 12 | First sense Store
13 | DISMISSED 14 | Is you Store
15 | jujuge Store 16 | Junxing736 Store
17 | LaLune Store 18 | Large Size Dropshipping AliExpress
Store
19 | Looking Forward To Store 20 | Luck Megan Store
21 | Male elves Store 22 | MOLI WARDROBE Store
23 | Sanicebeen Store 24 | SEXXXY Store
25 | Shenghui Store 26 | Shop1283305 Store
27 | Shop1905899 Store 28 | Shop225554 Store
29 | Shop4378004 Store 30 | Shop4983024 Store
31 | Shop5103102 Store 32 | Shop5217027 Store
33 | Shop5230002 Store 34 | Shop5365135 Store
35 | Shop5381136 Store 36 | Silesia Store
37 | Starxy Dragonfly Store 38 | TOPINCN Official Store
39 | weLaken Official Store 40 | Zed Store
41 | AGUTIUN 42 | Heart Yuxuan
43 | DISMISSED — 44 | JustShow Garment Limited
45 | MeGaLuv 46 | REKAFO
47 | TAKIYA Store 48 | Tenchif
49 | TONG YUE 50 | YOMORIO_TOMORI
51 | ZHNA 52 | doks2266
53 | modeldeals88 54 | huzhe311
55 | jinzhiping 56 | keepfighting
57 | Swan E-co 58 | yiwenshop
59 | youshan21

 

 

 

 

 

1]

 
Case: 1:20-cv-00189 Document #: 46 Filed: 03/10/20 Page 12 of 12 PagelD #:1720

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. | Defendant Marketplace URL No. | Defendant Marketplace URL
1 | aliexpress.com/store/4684053 2 | aliexpress.com/store/1904871
3 | aliexpress.com/store/5068509 4 | aliexpress.com/store/921330
5 | aliexpress.com/store/5097027 6 | DISMISSED
7 | aliexpress.com/store/5051117 8 | DISMISSED
9 | aliexpress.com/store/2835009 10 | aliexpress.com/store/229470
11 | aliexpress.com/store/5044194 12 | aliexpress.com/store/4797023
13 | DISMISSED 14 | aliexpress.com/store/5099069
15 | aliexpress.com/store/4772035 16 | aliexpress.com/store/4498 103
17 | aliexpress.com/store/5171011 18 | aliexpress.com/store/4697021
19 | aliexpress.com/store/4972018 20 | aliexpress.com/store/5255060
21 | aliexpress.com/store/4994367 22 | aliexpress.com/store/4985054
23 | aliexpress.com/store/43 1458 24 | aliexpress.com/store/4668049
25 | aliexpress.com/store/5381024 26 | aliexpress.com/store/1283305
27 | aliexpress.com/store/1905899 28 | aliexpress.com/store/225554
29 | aliexpress.com/store/4378004 30 | aliexpress.com/store/4983024
31 | aliexpress.com/store/5103102 32 | aliexpress.com/store/52 17027
33 | aliexpress.com/store/5230002 34 | aliexpress.com/store/5365135
35 | aliexpress.com/store/5381136 36 | aliexpress.com/store/4006007
37 | aliexpress.com/store/469 1085 38 | aliexpress.com/store/2965074
39 | aliexpress.com/store/728384 40 | aliexpress.com/store/5381139
41 | amazon.com/sp?seller=A8X1 WP2IEV 42 | amazon.com/sp?seller=amazon.com/sp
orc ?seller=A2E3MEZ7G9U5 WB
43 | DISMISSED 44 | amazon.com/sp?seller=ALVNUI4HLR
OCH
45 | amazon.com/sp?seller=AT2O0SGOW 46 | amazon.com/sp?seller=A3 AFP9EXLR
RCNI9 F5QT
47 | amazon.com/sp?seller=A35UDNK28S 48 | amazon.com/sp?seller=A2 VIQNDE3N
H64DC OYDI
49 | amazon.com/sp?seller=amazon.com/s 50 | amazon.com/sp?seller=A2DS8C1N9Q
p?seller=AE7ED3 APZJZOH DLVD
51 | amazon.com/sp?seller-=A2RHWOIUD 52 | ebay.com/usr/doks2266
U3U07
53 | ebay.com/usr/modeldeals88 54 | wish.com/merchant/584921f27718ad4c
9ea8872f
55 | wish.com/merchant/5822cbf903bed1 1 56 | wish.com/merchant/58184a8096585e3d
bSce4ffca eaf4b0fgs
57 | wish.com/merchant/583cfc9763a6521 58 | wish.com/merchant/5811b6e39c30df4d
b8442d7c4 e3b6a940
59 | wish.com/merchant/5ab9079a1 843541

 

720670c0c

 

 

 

 

12

 
